DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 6/7/2022 is acknowledged.  The traversal is on the ground(s) that there is not an undue burden for the examiner.  This is not found persuasive because the method of invention I can be practiced with a materially different apparatus, seeing how the system of invention II discloses features such as radiofrequency coils that are not present in the method of invention I. Furthermore, the method of invention I can be practiced on a materially different given that the method of invention I is looking at features such as “rapidly dividing cells in the subject when the enrichment level of the stable isotope is greater than a background enrichment of the stable isotope” whereas the system of invention II is a more generalized NMR system that is not designed to analyze these particular features. Therefore, the restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden due to their separate classification in A61B5/0036 and G01R33/34092 respectively.  These fields of search have minimal overlap.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 4, 13, and 25 objected to because of the following informalities:  the presence of “and/or” makes it impossible to determine the scope of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 25 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As currently presented, claim 11 is dependent on claim 25 which in turn is dependent on claim 11. This renders those claims indefinite.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 11-13, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Degani (US Patent No 20030211036 A1) in view of Goldman (US Patent No 20060127313 A1).
	Regarding claim 1, Degani teaches A method for NMR/MRI imaging to predict or detect an occurrence of rapidly dividing cells in a subject ([0008] The object of the present invention is to provide a method and apparatus for monitoring and qualitatively evaluating tissue perfusion in-vivo using non-invasive imaging methods to follow the uptake and clearance of tracers from the tumor); the method comprising the steps of administering a stable water isotope enriched fluid to the subject ([0005] In order to study perfusion, irrespective of a specific permeability, it is most practical to dynamically monitor perfusion of tagged water molecules. A suitable candidate for such application is deuterium-labeled water (HDO) with 2H as the MR detectable and stable isotope), allowing the stable isotope from the enriched fluid to incorporate into rapidly dividing cells of the subject over a period of time ([0021] FIG. 1 shows HDO time course during and post  2H-saline infusion, with FIG. 1a showing the concentrations of HDO in mice plasma…Rates of HDO accumulation during 2H-saline infusion and clearance post-infusion are represented by the linear functions…FIG. 1b shows selected 2H MR images acquired pre-infusion (0 min), during infusion (3, 5 and 9 min) and post-infusion (15, 20, 30 and 40 min)), determining the enrichment level of the stable isotope in  the subject ([0029] monitoring the tracer concentration in the tissue before enrichment, during enrichment and post enrichment by an imaging technique) and performing magnetic resonance imaging (MRI) to detect enrichment level of the stable isotope in the subject diagnosing the occurrence or a likelihood of occurrence of the rapidly dividing cells in the subject when the enrichment level of the stable isotope is greater than a background enrichment of the stable isotope ([0029] method for monitoring tissue perfusion comprising the steps of enriching a living tissue mass, which may including a tumor...monitoring the tracer concentration in the tissue before enrichment, during enrichment and post enrichment by an imaging technique, which can be…MRI…to obtain dynamic images, essentially in digital form; then, processing the obtained images to quantitatively determining perfusion parameters per voxel of the tissue; and finally, obtaining maps of the perfusion parameters to indicate spatial distribution of the parameters and accordingly the tissue perfusion. The maps are then displayed or printed or otherwise put into visual form to be capable of inspection and analysis by a suitable professional).
	Degani fails to teach positioning the subject within a magnetic field of an energized nuclear magnetic resonance system wherein the NMR system comprises a coil tuned to measure a resonance frequency of the stable isotope and a resonance frequency of a proton (H). However, Goldman teaches [0041] An embodiment of a magnetic treatment unit 240 in accordance with the present invention will be described with reference to the schematic block diagram of FIG. 3, in which the main parts of the NMR-unit are outlined. The same type of NMR-unit may be utilized as the initial magnetic treatment unit 260, or a combined magnetic treatment unit. The NMR unit comprises a coil system 300, a radio frequency synthesizer 310, an amplifier 320, and a computer 330 and [0087] The rf-field may preferably be provided by crossed orthogonal saddle coils, which can produce circularly polarized rf-fields as well as more complex decoupling sequences. The frequency of the rf-field should correspond to the Larmor frequency of the protons...All the magnetic field treatments are preferably done with the same magnet system and in the same chamber. Thus, in this preferred embodiment of the apparatus, the reactor 210 and the magnetic treatment unit 240 are combined into one unit.
Goldman and Degani are considered analogous because disclose applications of MRI and NMR imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use an MRI system on a subject to measure the resonance (Larmor) frequencies of the isotopes the subject is treated with. Furthermore, the invention in Goldman seems to be using the Larmor frequency of the proton as a comparison so thus it would have to measure the resonance frequency of the stable isotope as well.
Regarding claim 2, Degani teaches where the stable water isotope is deuterium (2H), 17O, or both ([0031] The tracer that can be used in the method is a tracer that can be selected from one of the following: water and water labeled with deuterium, or tritium, 17O labeled water...The preferred tracer is a water labeled with deuterium).
Regarding claim 3, Degani teaches wherein the total body water enrichment of deuterium (2H), 170, or both is approximately 5% or greater ([0060] This protocol enriched the content of HDO in the plasma, which is 0.0148% at natural abundance, by 6.8% of HDO that is below toxic levels).
Regarding claim 4, Degani teaches wherein the rapidly dividing cells comprise one or more types of activated cells and/or cancer cells ([0029] a living tissue mass, which may including a tumor).
Regarding claim 9, Degani teaches wherein administering the stable water isotope labeled enriched fluid comprises injecting the enriched fluid into the subject, providing the enriched fluid for ingestion, or both ([0031] Preferably the enriching step is carried out by infusing into the living tissue mass containing blood capillaries a deuterated-saline solution to obtain high and non-toxic levels of HDO in the blood).
Regarding claim 11, Degani teaches wherein the medical condition is cancer, graft- versus-host disease, an immunological disorder, or an infection ([0029] a living tissue mass, which may including a tumor).
Regarding claim 12, Degani teaches wherein the stable isotope enriched fluid is included in culture media or in a manufacturing process for an immunotherapeutic product ([0030] In the case of application of the method to assessment of drug delivery, the method comprises the steps of performing the above described method using a tracer with the drug and monitoring the tracer concentration to determine the perfusion per voxel to obtain an indication of the efficiency of the drug delivery. Similarly, the method as applied to monitoring response to therapy during a course of anti-angiogenic treatment uses a tracer during the therapy and monitors the tracer concentration to determine the perfusion per voxel to obtain an indication of the response to the therapy in a single treatment, and, particularly, when over a course of treatment in order to compare the response to the therapy over the course of an anti-angiogenic treatment).
Regarding claim 13, Degani teaches wherein the immunotherapeutic product is labeled ex vivo prior to administration to the subject, then imaged post administration to the subject to visualize and/or monitor its localization within the subject ([0038] The process of tissue perfusion in accordance with the present invention can be monitored by introducing a labeled tracer to the blood circulation and following its delivery and clearance in the tissues of interest).
Regarding claim 25, Degani teaches wherein the diagnosing step further comprises comparing the enrichment level of the stable isotope in the tissue and/or organ subject with enrichment levels for those without cancer, graft- versus-host disease, immunological disorder, or infection ([0016] A comparison of the perfusion rate K obtained by the present invention with tumor blood flow values from the literature (16, 17, 21-23, 26-29) could not be directly applied as it required adjustment of the units. The sensitivity of the protocol, in addition to the analysis at high spatial resolution, enabled detection and evaluation of the perfusion heterogeneity. Particularly, the inventive methodology allowed the determination of the `hot spots` of perfusion, namely, loci that are highly perfused, as well as, evaluation of perfusion in voxels that are poorly perfused. The sensitivity of measurements made by the method and apparatus of the present invention was further confirmed by comparison of the maps and data with similar analysis at degraded resolution (FIG. 6), as already mentioned).
Regarding claim 26, Degani discloses wherein the occurrence or a likelihood of occurrence of the rapidly dividing cells indicates a clinical presentation of a medical condition ([0029] a living tissue mass, which may including a tumor). The specification defines rapidly dividing cells as cancer or infection which is inherently a clinical presentation of a medical condition, therefore, seeing as Degani discloses a tumor, this is interpreted as a clinical presentation of a medical condition.
Claim(s) 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Degani in view of Goldman as applied to claim 1 above, and further in view of Duerk (US Patent No 7596402 B2).
Regarding claim 5, Degani in view of Goldman fails to teach wherein the coil comprises a first coil tuned to measure a resonance frequency of the stable water isotope and a second coil tuned to measure a resonance frequency of a proton. However, Duerk teaches [abst] includes a first material having an MR resonance frequency distinct from a resonance frequency of a second material adjacent to the first material. The probe may include one or more coils.
Degani and Duerk are considered analogous because both disclose applications of MRI systems, therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use the MRI system to separately measure the resonance frequencies of two materials, in this case a stable water isotope and a proton, with two different coils.
Regarding claim 6, Degani fails to teach wherein the NMR further comprises chemical shift imaging (CSI). However, Duerk teaches (col. 2 line 30) CHESS (Chemical shift selective excitation) pulse to excite the MR resonance frequency of the first material for obtaining a catheter-selective image. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use chemical shift imaging to further improve the NMR analysis.
Regarding claim 7, Degani fails to teach wherein the chemical shift imaging comprises gathering images of an organ or a tissue. However, Duerk teaches (col. 2 line 30) CHESS (Chemical shift selective excitation) pulse to excite the MR resonance frequency of the first material for obtaining a catheter-selective image. Seeing as a catheter is meant to be introduced into the body it would be obvious that a catheter selective image would be of an organ or tissue.
Regarding claim 8, Degani fails to teach wherein the NMR provides a chemical shift image of the organ or tissue, which is correlated with anatomical (proton) imaging. However, Duerk teaches (col. 2 line 26) The probe and/or the catheter can be tracked by applying a conventional FLASH (Fast Low Angle SHot) sequence to excite the magnetic resonance (MR) frequency for obtaining an anatomic image of the second material, and by applying a CHESS (Chemical shift selective excitation) pulse to excite the MR resonance frequency of the first material for obtaining a catheter-selective image. A suitable image of the probe in the anatomic tissue can be obtained by comparing the anatomic image and the catheter-selective image. Repeating the FLASH and CHESS-based image acquisition at substantially discrete temporal instances produces a sequence of catheter-selective and anatomic images that facilitate tracking of the catheter over a length of time. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use chemical shift imaging in addition to the NMR and MRI analysis in order to have a basis of comparison and improving the accuracy of the analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793